DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation in lines 10-13 reciting, “an encapsulating member having an opening… having a center position closer to the second side than a center position of the first semiconductor chip” is unclear which distances are being compared.  Based upon Fig. 13 of the Instant Application, the claim is assumed to mean that position C2 is closer to side 20b than position C1 is to side 20b; and thus, for purposes of compact prosecution, this limitation in lines 10-13 is assumed to read, “an encapsulating member having an opening… having a center position closer to the second side than is a center position of the first semiconductor chip to the second side”.
Claims 2-14 are rejected as ultimately depending from claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tondokoro (US PGPub 2013/0207673) in view of Ohta (US PGPub 2010/0043550) and Monk (US Patent No. 6,401,545).
Regarding claim 1, Tondokoro discloses a humidity sensor (para. [0003]) comprising: 
a first semiconductor chip (Fig. 1B, para. [0034]:  silicon substrate 10 with surface protected by an insulator) having a first side and a second side (e.g. right & left) opposing each other, the first semiconductor chip including a humidity sensing part (Fig. 3, para. [0028]:  sensor section 20 on chip substrate 10) and a plurality of pads (Fig. 3, para. [0029]:  pads 40a for connection to an external circuit). 
Tondokoro appears not to explicitly disclose that the plurality of pads is arranged along the first side; and a second semiconductor chip, mounted with the first semiconductor chip, and configured to process signals input via a plurality of bonding wires coupled to the plurality of pads.
Ohta discloses in Fig. 1, a humidity sensing semiconductor chip (200, para. [0042]:  sensor element; para. [0051]:  with semiconductor substrate; para. [0142]:  humidity sensing) with a plurality of pads provided at an appropriate peripheral portion (para. [0059-0060]), the sensor chip stacked on a signal processing semiconductor chip (300, para. [0061]) processing signals to/from the sensor chip via bonding wires (500) coupled to the pads (para. [0059-0061]).  The stacked configuration provides a footprint area efficient arrangement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stacked configuration of Ohta with the device of Tondokoro to provide an area efficient packaged device.  In so doing, the plurality of pads is arranged along the first side (as a matter of obvious design choice) and there is a second semiconductor chip, mounted with the first semiconductor chip, and configured to process signals input via a plurality of bonding wires coupled to the plurality of pads.
Tondokoro as combined appears not to explicitly disclose an encapsulating member having an opening exposing the humidity sensing part, the opening having a center position closer to the second side than is a center position of the first semiconductor chip to the second side.  The Examiner notes that a center is only uniquely defined for a symmetrical shape whereby there is a point equidistant from all points on the peripheral surface, there is a unique point equidistant from all vertices of a polygonal surface, or there is a unique point intersecting all mathematical axes of the peripheral shape .  As claimed, no particular shape of the semiconductor chip or opening is recited, and a “center position” is reasonably arbitrarily chosen within “a central” interior of the shape.
Monk discloses in Fig. 2 (see also Fig. 6), and col. 3, lines 9-35, a selective encapsulation (protective dam 150 and encapsulation 160) for, among others, a humidity sensor providing an opening in the encapsulation such that the capacitive diaphragm is free from encapsulation while the remainder of the package is encapsulated for environmental protection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the selective encapsulation method of Monk in Tondokoro as combined to provide an opening for functioning of the capacitive sensor while protecting all other parts of the device.  Within the context of prior art Tondokoro, which discloses in Fig. 3 a sensing portion off-chip-center of the first semiconductor chip 10, the opening is likewise off-chip-center. In so doing, there is an encapsulating member having an opening exposing the humidity sensing part, the opening having a center position closer to the second side than is a center position of the first semiconductor chip to the second side.  .  The Examiner notes that a center is only uniquely defined for a symmetrical shape whereby there is a point equidistant from all points on the peripheral surface, there is a unique point equidistant from all vertices of a polygonal surface, or there is a unique point intersecting all mathematical axes of the peripheral shape.  As claimed, no particular shape of the semiconductor chip or opening is recited, and a “center position” is reasonably arbitrarily chosen within “a central” interior of the shape.
Regarding claim 2, Tondokoro as combined further discloses that the center position of the first semiconductor chip is located within the opening (by arbitrary choice of center position; see the explanation in the rejection of claim 1 above).
Regarding claim 3, Tondokoro as combined further discloses that the first semiconductor chip has a rectangular shape having the first side and the second side as shorter sides of the rectangular shape (Monk, Fig. 6).
Regarding claim 6, Tondokoro as combined further discloses that the encapsulating member is made of a silicone base material (col. 3, lines 63-64).
Tondokoro as combined appears not to explicitly disclose that the encapsulating member is made of an epoxy resin.
However, Monk discloses that epoxy resin is a suitable material for forming an encapsulating member (col. 2, lines 28-29).  As evidenced by Monk, the semiconductor art recognized that that epoxy resin is an equivalent known for forming an encapsulating member.  
  According to well established patent law precedent (see, for example, M.P.E.P. § 2144.06 II), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute epoxy resin for the silicone-based material as they are equivalents known for the same purpose.  Of further note, a silicone epoxy resin is a well-known encapsulation material having the beneficial characteristics of both hardness and flexibility.
Regarding claim 7, Tondokoro further discloses (para. [0031]) that the first semiconductor chip further includes a semiconductor substrate (10, para. [0034]:  silicon), 
the humidity sensing part (20) includes a first electrode (21) arranged above the semiconductor substrate via an insulating layer (para. [0034]), a humidity sensing layer (22) formed on the first electrode, and a second electrode (23) formed on the humidity sensing layer, and 
the humidity sensing layer is arranged between the first electrode and the second electrode.
Regarding claim 8, Tondokoro further discloses that the humidity sensing layer (22) is made of polyimide (para. [0034]).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tondokoro in view of Ohta and Monk, and further in view of Hoshika (US PGPub 2017/0082051).
Regarding claim 4, Tondokoro further discloses Figs. 3-4 and para. [0028-0029] & [0037], an integrated circuit section (40) in the silicon substrate (10) for determining a capacitive difference between the sensor (20) and reference (30) capacitors.  
Tondokoro as combined appears not to explicitly disclose that the first semiconductor chip further includes a temperature sensing part, and the opening exposes the humidity sensing part and the temperature sensing part.
Hoshika discloses a humidity sensing system (Fig. 2, para. [0023]) including a capacitive humidity sensor (21, Fig. 3, para. [0025-0026]) combined with a band-gap temperature sensor (31, Fig. 4, para. [0027]:  base-collector-couple BJTs), the latter to measure the air temperature of the humid air to be sensed to provide absolute humidity reading as a function of temperature for the capacitive humidity detector (Figs. 5-6, para. [0034-035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate a proximate temperature sensor as in Hoshika in Tondokoro as combined for the air humidity to be sensed to increase measurement accuracy.  Moreover, integration in the silicon substrate of Tondokoro provides temperature most proximate to the humidity sensing capacitor, integration of components typically providing improved cost, and integration of temperature sensing with a humidity sensor being well-known in the art.  In so doing, the first semiconductor chip further includes a temperature sensing part, and the opening exposes the humidity sensing part and the temperature sensing part.
Regarding claim 5, Tondokoro as combined further discloses that the temperature sensing part has a band-gap structure including one or a plurality of pn junction diodes (Hoshika, Fig. 4:  base-collector-coupled BJTs).
Claims 9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tondokoro in view of Ohta and Monk, and further in view of Hatzilambrou (US PGPub 2003/0039084).
Regarding claim 9, Tondokoro further discloses Figs. 3-4 and para. [0028-0029] & [0037], an integrated circuit section (40) in the silicon substrate (10) for determining a capacitive difference between the sensor (20) and reference (30) capacitors.
Tondokoro as combined appears not to explicitly disclose that the first semiconductor chip further includes an electrostatic discharge protection circuit coupled to input terminals or output terminals of the humidity sensing part.
Hatzilambrou discloses in Figs. 3-7, a general electrostatic discharge protection system for integrated circuits (para. [0004]:  particularly silicon susceptible to ESD damage) connected between I/O pads and power pads (para. [0021]:  general protection from pulses between any two pads), comprising diodes, NMOS, and PMOS devices fabricated using a standard silicon RF CMOS FEOL process flow for low cost (para [0048]:  N-well/P-substrate process; Figs. 4-5, para. [0052-0056]:  standard MOS devices used in power rail shunt; Figs. 6-7, para. [0057-0061]:  I/O protection diodes fabricated by standard diffusion implant regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate a general ESD protection system per Hatzilambrou in Tondokoro as combined to provide protection for on-chip silicon circuitry.  In so doing, the first semiconductor chip further includes an electrostatic discharge protection circuit coupled to input terminals or output terminals of the humidity sensing part.
Regarding claim 12, Tondokoro as combined further discloses that the semiconductor substrate is a p-type semiconductor substrate (Hatzilambrou, para. [0048]), and the electrostatic discharge protection circuit includes a NMOS transistor (M3, Hatzilambrou Figs. 4-5).
Regarding claim 13, Tondokoro further discloses that the humidity sensing layer (22) is made of polyimide (para. [0034]).
Claims 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tondokoro in view of Ohta, Monk, and Hatzilambrou, and further in view of Hoshika (US PGPub 2017/0082051) and Horng (US PGPub 2013/0328614).
Regarding claim 10, Tondokoro as combined therein discloses that the ESD devices comprise standard FEOL processes, e.g. source/drain/diode diffusion region formation (Hatzilambrou, Figs. 4-7, para. [0052-0061]), and thus that at least a part of a diffusion layer forming the electrostatic discharge protection circuit has a depth from a surface of the semiconductor substrate (standard FEOL diffusion depth).
Tondokoro as combined appears not to explicitly disclose that the first semiconductor chip further includes a temperature sensing part.
Hoshika discloses a humidity sensing system (Fig. 2, para. [0023]) including a capacitive humidity sensor (21, Fig. 3, para. [0025-0026]) combined with a band-gap temperature sensor (31, Fig. 4, para. [0027]:  base-collector-couple BJTs), the latter to measure the air temperature of the humid air to be sensed to provide absolute humidity reading as a function of temperature for the capacitive humidity detector (Figs. 5-6, para. [0034-035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate a proximate temperature sensor as in Hoshika in Tondokoro as combined for the air humidity to be sensed to increase measurement accuracy.  Moreover, integration in the silicon substrate of Tondokoro provides temperature most proximate to the humidity sensing capacitor, integration of components typically providing improved cost, and integration of temperature sensing with a humidity sensor being well-known in the art.  In so doing, the first semiconductor chip further includes a temperature sensing part.
Tondokoro as combined appears not to explicitly disclose that the depth of the diffusion layer forming the electrostatic discharge protection circuit is identical to that of a diffusion layer included in the temperature sensing part.
Horng discloses that bandgap reference temperature sensors have typically been made in standard CMOS FEOL processes using parasitic BJTs formed from standard diffusion implant regions (para. [0002] & [0018-0020]), particularly for process nodes above 20nm with less heavily-doped implant regions (para. [0002] & [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the BJTs in the temperature sensing part of Tondokoro as combined (Hoshika, Fig. 4) from the standard FEOL process as in Horng to minimize process cost.  In so doing, the parasitic BJTs are made from standard diffusion implant regions, the depth of the diffusion layer forming the electrostatic discharge protection circuit is identical to that of a diffusion layer included in the temperature sensing part.
Regarding claim 11, Tondokoro as combined further discloses that the temperature sensing part has a band-gap structure including one or a plurality of bipolar transistors having a base and a collector thereof that are coupled (Hoshika, Fig. 4:  base-collector-coupled BJTs).
Regarding claim 14, Tondokoro as combined further discloses that the electrostatic discharge protection circuit is further coupled to input terminals or output terminals of the temperature sensing part (Hatzilambrou:  general ESD protection system for all chip I/O and power pads).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891